Citation Nr: 0836161	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 31, 2004, for 
the grant of a total disability rating based on individual 
unemployability (TDIU), on an extraschedular basis.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 until 
January 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

When this matter was previously before the Board in April 
2008, the veteran's claim of entitlement to an effective date 
prior to March 31, 2004, for the grant of a TDIU was 
dismissed as the veteran was already assigned a TDIU by the 
RO for the period over which the Board had jurisdiction as 
the Board may not initially consider an extraschedular 
evaluation.  In that same decision, the Board remanded the 
case to the RO for consideration of his entitlement to an 
effective date prior to March 31, 2004, for the grant of a 
TDIU on an extraschedular basis.  Because the RO has 
confirmed and continued its denial of the veteran's claim for 
an increased rating, the case has been returned to the Board 
for further appellate consideration.


FINDING OF FACT

The medical evidence shows that since August 3, 1999, the 
veteran has been unemployable due to his service-connected 
post-traumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for a TDIU, on an extra-schedular basis, were 
met effective August 3, 1999.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to an effective date prior 
to March 31, 2004, for the grant of a TDIU, on an 
extraschedular basis, arises from his disagreement with the 
effective date following the initial grant of TDIU.  Once a 
complete benefit is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
a claim for an increased rating.  See Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 
420 (1999).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.

The Board notes that once a formal or informal claim has been 
filed it remains pending until there is an explicit 
adjudication of the claim or the claim is withdrawn.  See 
Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (a 
reasonably raised claim remains pending until there is an 
explicit adjudication of a subsequent 'claim' for the same 
disability).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In 
addition, TDIU may be awarded in cases of veterans who are 
unemployable, by reason of service-connected disabilities, 
but who fail to meet the percentage standards on an 
extraschedular basis upon consideration of the Director, 
Compensation and Pension Service.  38 C.F.R. § 4.16(b).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 4.15.  In reaching such 
a determination, the central inquiry is whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

Here, the RO granted TDIU effective March 31, 2004, the date 
entitlement to a TDIU was established based on the percentage 
standards with the assignment of an evaluation of 70 percent 
disabling for PTSD.  On appeal, the Board remanded the claim 
for consideration of whether the veteran's PTSD warranted the 
assignment of a TDIU on an extraschedular basis pursuant to 
38 C.F.R. § 4.16(b) prior to March 31, 2004.

Accordingly, in July 2008 the claim of entitlement to an 
effective date prior to March 31, 2004, for the grant of a 
total disability rating based on individual unemployability 
(TDIU), on an extraschedular basis was referred to the 
Director of the Compensation and Pension Service.  In 
September 2008 the Director rendered the decision that the 
veteran's PTSD symptoms were not so severe as to render the 
veteran unemployable for the period prior to March 31, 2004.

The veteran's medical records prior to March 31, 2004, show 
that he was diagnosed and treated consistently for PTSD since 
January 1998 and was assigned Global Assessment of 
Functioning (GAF) scores of 30 to 55 since his diagnosis of 
PTSD.

In December 1998 the veteran was afforded a VA Compensation 
and Pension (C&P) PTSD examination.  After examination and 
review of the claims folder, the examiner rendered the 
opinion that the veteran's ability to obtain and maintain 
employment was severely impaired.  However, the examiner 
found that the veteran was competent to manage his own 
finances and did not render the opinion that the veteran's 
PTSD rendered him unemployable.

On August 3, 1999, the veteran was afforded another VA C&P 
PTSD examination.  After examination of the veteran the 
examiner rendered the opinion that the veteran's occupational 
functioning appeared to be seriously impaired and that is was 
not anticipated that he could obtain or maintain any gainful 
employment.  A GAF of 45 was assigned based upon the 
veteran's symptoms.

In February 2000 the veteran was again afforded a VA C&P PTSD 
examination.  Upon examination the veteran was noted to 
continue to have frequent symptoms of PTSD such as 
flashbacks, nightmares, and intrusive thoughts.  The veteran 
remained irritable and controlled his tendency to get into 
conflicts with others by avoiding involvement with others.  
The veteran was noted to describe usually being in a 
depressed mood with severe anhedonia, anergy, social 
withdrawal, irritability and occasional suicidal and 
homicidal thoughts without intent.  A GAF of 45 was assigned 
based upon the veteran's symptoms.

Given the above, the Board finds that an effective date of 
August 3, 1999, is warranted for the award of the veteran's 
TDIU.  As indicated above, a TDIU claim is a claim for an 
increased evaluation.  Dalton.  The Board further notes that, 
pursuant to 38 C.F.R. § 3.157, the VA C&P examination report, 
dated August 3, 1999, reflects that the veteran was unable to 
obtain and maintain any gainful employment due to his PTSD, 
and was an informal claim for a TDIU.  As the issue of TDIU 
was not explicitly adjudicated prior to its denial in the 
September 2004 RO rating decision, the claim remained open 
from August 3, 1999.  Thus, an effective date of August 3, 
1999, may be assigned pursuant to 38 C.F.R. § 3.400(o)(1).

As noted above, the veteran did not meet the schedular 
criteria listed in 4.16(a) until March 31, 2004, the 
effective date of his 70 percent evaluation for PTSD.  Thus 
the only issue to consider is whether a TDIU under 38 C.F.R. 
§ 4.16(b), award of TDIU on an extraschedular basis.  The 
Board notes that it may not initially consider an evaluation 
upon an extraschedular basis.  In this case, as noted above, 
the claim was referred to the Director of the Compensation 
and Pension Service and upon consideration was denied.  
Therefore, upon the issue's return to the Board, the Board 
may consider the veteran's claim of entitlement to an 
effective date for TDIU prior to March 31, 2004 on an 
extraschedular basis.

The Board notes that on August 3, 1999, the veteran was found 
to be unable to obtain and maintain gainful employment by a 
VA C&P examiner.  At no point in the year prior to this 
opinion is there medical evidence showing that he was unable 
to obtain and maintain substantially gainful employment.  
Thus, the Board finds that an effective date of August 3, 
1999, and no earlier, for the grant of a TDIU on an 
extraschedular basis is warranted as it represents the date 
of the informal claim for an increased evaluation and there 
is no evidence within the year prior that the veteran was 
unable to obtain and maintain substantially gainful 
employment.


ORDER

Entitlement to an effective date of August 3, 1999, and no 
earlier, for the grant of a TDIU, on an extra-schedular 
basis, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


